                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

OMAR TELLEZ,                              )
                                          )
                        Plaintiff,        )
                                          )                     CIVIL ACTION
v.                                        )
                                          )                      No. 15-8984-KHV
OTG INTERACTIVE, LLC (n/k/a FLO           )
SOLUTIONS, LLC, OTG MANGEMEMENT, )
INC., RICK BLATSTEIN (a/k/a) ERIC J.      )
BLATSTEIN, and OTG MANGEMENT, LLC, )
                                          )
                        Defendants.       )
__________________________________________)

                                       JUDGMENT

       This matter having been decided in favor of plaintiff, OMAR TELLEZ, on his claim of

breach of contract against the defendants, OTG INTERACTIVE, LLC (n/k/a) FLO SOLUTIONS,

LLC, OTG MANAGEMENT, INC., and OTG MANAGEMENT, LLC, by a jury verdict on

November 15, 2019, it is hereby:

       ORDERED, ADJUDGED AND DECREED that plaintiff OMAR TELLEZ is awarded

judgment against and does recover of defendants OTG INTERACTIVE, LLC (n/k/a) FLO

SOLUTIONS, LLC, OTG MANAGEMENT, INC., and OTG MANAGEMENT, LLC the sum of

$469,476.00 plus interest at 9% per annum from November 4, 2014 until the date of Judgment in

the amount of $213,463.66, amounting in all to $682,939.66, and that Plaintiff has execution

therefore.

       Dated: November 27, 2019

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge
